DETAILED ACTION
The following is a Final Office Action in response to communications filed March 9, 2022.  Claims 1–2, 4–6, 8–14, 18, and 21–30 are amended; and claims 16–17 and 19–20 are cancelled.  Currently, claims 1–15, 18, and 21–30 are pending.

Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the claims include additional elements that reflect an improvement to the technology because the elements reduce computational complexity and time.  Examiner disagrees.  
Although the claimed elements may embody reductions in computational complexity and time, the improvements are derived from the mathematical elements of claim 1.  More particularly, Examiner maintains that any alleged improvements to computational complexity or time are improvements in the mathematical process rather than improvements to the technology or technical field.  Examiner further notes that the recited technical elements, including the features described in FIG. 1 and the accompanying paragraphs of Applicant’s Specification, are generic technical elements that operate in a conventional manner to perform the improved mathematical process.  As a result, Applicant’s remarks are not persuasive, and the rejection of record is reasserted below. 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 112(a) have been fully considered but are not persuasive.  More particularly, Applicant’s Remarks amount to no more than a general allegation that the claims 
Applicant’s amendments are not sufficient to overcome each previous rejection under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As a result, Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection under 35 U.S.C. 103.  More particularly, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose the recited functions for verification and calculation of entropy.  Accordingly, the previous rejection of claims under 35 U.S.C. 103 is withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–15, 18, and 21–30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 recites “a calculation algorithm” comprising “a logic-stochastic simulator”, “a generation software procedure”, “an identification software procedure”, and “a calculation software procedure”.  Applicant’s Specification, however, does not describe the algorithm or process used to identify the risk profile in such a manner as to reasonably convey possession of the claimed invention.  More particularly, although the Specification discloses that the algorithm comprises a logical-stochastic simulator and further comprises a generation software procedure, an identification software procedure, and a calculation software procedure (see e.g., Spec. pg. 13), the Specification does not set forth the process by which the component elements are combined to produce a calculation algorithm for identifying a risk profile.
Further, under a broadest reasonable interpretation, claim 1 encompasses a vast genus in functional terms without providing sufficient examples or structural directions to show possession of the entire genus.  MPEP 2163 (II)(A)(3)(a)(ii) sets forth that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see (i)(A) above), reduction to drawings (see (i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  
Applicants claim an appliance for risk analysis and modeling of complex systems and phenomena.  Examiner notes that analyzing and modeling risk for any of a variety of complex systems and phenomena requires different inputs and calculations methodologies.  As a result, the processes for performing each different determination is both variable and context dependent.  Therefore, in view of MPEP 2163 (II)(A)(3)(a)(ii), at least some examples from a sufficient number of contexts or some structural description of how to accomplish these in various contexts is needed in order to show possession of the entire genus of identifying risk profiles in complex systems.  Applicant’s Specification, however, does not disclose any methodologies beyond mere generalities, and therefore, the written description fails to show possession of the entire genus.
Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Similarly, claims 2–15, 18, and 21–30 depend from claim 1 and inherit the deficiencies described above.  As a result, claims 2–15, 18, and 21–30 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said variables and functions” in line 2.  Although claim 1 previously recites “variables/functions”, there is insufficient antecedent basis for “said variables and functions” in the claim.
As a result, claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “said variables and functions” in line 2.  Although claim 1 previously recites “variables/functions”, there is insufficient antecedent basis for “said variables and functions” in the claim.
As a result, claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “said variables and functions” in lines 3–4.  Although claim 1 previously recites “variables/functions”, there is insufficient antecedent basis for “said variables and functions” in the claim.

In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–15, 18, and 21–30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–15, 18, and 21–30 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “a calculation algorithm … to receive an input file at input comprising a plurality of variables/functions of interest and of interdependencies between said plurality of variables/functions, necessary to respond to a specific decision-making problem, and to identify by means of said calculation algorithm a risk profile of said complex systems and phenomenon”; functionality for “modeling and controlling the risk, configured to identify critical variables and weights associated with said critical variables in order to model the risk profile and define a management 
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite mathematical concepts associated with mathematical calculations and relationships because the elements describe functionality for modeling a risk profile using a calculation algorithm.  Further, the elements recite certain methods of organizing human activity associated with mitigating risks for the same reasons as stated above.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–15, 18, and 21–30 further describe the process for modeling a risk profile using a calculation algorithm and recite mathematical concepts and/or certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Further, claims 8–13 recite certain methods of organizing human 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, software procedures, and a function to receive an input file.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–5, 7–12, 14–15, 18, 21–25, 29, and 30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–12, 14–15, 18, 21–25, 29, and 30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.

With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, software procedures, and a function to receive an input file.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is a well-understood, routine, and conventional computing element in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–5, 7–12, 14–15, 18, 21–25, 29, and 30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–12, 
As noted above, claims 6, 13, and 26–28 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6, 13, and 26–28 include functionality to store and display data.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes storing data as well-understood, routine, and conventional, and Applicant’s Specification (see e.g., Spec. at 13), which describes display functionality in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6, 13, and 26–28 do not include additional elements that amount to significantly more under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–15, 18, and 21–30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623